Per Curiam:
We think there was a question for the jury as to the negligence of the defendant and as to the freedom of the plaintiff from contributory negligence, and that, therefore, it was error to dismiss the complaint. It follows that the judgment appealed from should be reversed and a new trial ordered, with costs to appellant to abide the event. Present — Ingraham, P. J., McLaughlin, Clarke, Dowling and Hotchkiss, JJ.; McLaughlin and Dowling, JJ., dissented. Judgment reversed and new trial ordered, with costs to appellant to abide event. Order to be settled on notice.